

Exhibit 10.43  


INDEMNIFICATION AGREEMENT




This Agreement made and entered into this ____ day of ______ (the “Agreement”),
by and among Boston Properties, Inc., a Delaware corporation (“BXP”), Boston
Properties Limited Partnership, a Delaware limited partnership (the “Operating
Partnership”), and ____________ (“Indemnitee”). The term “Company” as used in
this Agreement is intended to refer to both or either of BXP and/or the
Operating Partnership, as the context requires so as to interpret the relevant
provision in such a manner as to permit the broadest scope of allowable
indemnification for Indemnitee hereunder permitted by applicable law and
regulations.


WHEREAS, BXP desires to attract and retain the services of highly qualified
individuals, such as Indemnitee, to serve as directors and/or officers of BXP;


WHEREAS, increased corporate litigation has subjected directors and officers to
litigation risks and expenses, and there are limitations on the availability of
directors and officers liability insurance;


WHEREAS, BXP’s By-laws, as amended (the “By-laws”), require it to indemnify its
directors and officers to the fullest extent permitted by law and permit it to
make other indemnification arrangements and agreements;


WHEREAS, the Company desires to provide Indemnitee with specific contractual
assurance of Indemnitee’s rights to full indemnification against litigation
risks and expenses (regardless, among other things, of any amendment to or
revocation of BXP’s Amended and Restated Certificate of Incorporation, as
amended (the “Charter”) or By‑laws or any change in the ownership of the Company
or the composition of its Board of Directors);


WHEREAS, the Company intends that this Agreement provide Indemnitee with greater
protection than that which is provided by BXP’s By-laws, and if Indemnitee is a
party to a prior Indemnification Agreement with the Company, that this Agreement
shall supercede such Indemnification Agreement as to provide uniformity among
all similarly situated persons; and


WHEREAS, Indemnitee is relying upon the rights afforded under this Agreement in
[becoming] [continuing as] a director and/or officer of the Company.


NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:


1.    Definitions.
(a)    “Corporate Status” describes the status of a person who is serving or has
served (i) as a director and/or officer of the Company, (ii) in any capacity
with respect to any employee benefit plan of the Company, (iii) as a director,
partner, trustee, officer, employee, agent, member or manager of any other
Entity at the




--------------------------------------------------------------------------------




request of the Company or (iv) as a “partnership representative,” “tax matters
partner” or “designated individual” for federal income tax purposes set forth in
the Internal Revenue Code of 1986, as amended (the “Code”) or any similar role
for state, local or municipal tax purposes, for the Company (including signing,
or otherwise acting, on behalf of the Company whenever the Company is serving in
any of the foregoing roles) or for any other Entity at the request of the
Company; or (v) as an “authorized person,” “third-party designee,” “responsible
party,” “responsible person” or similar role for federal, state, local or
municipal tax purposes (including in connection with filing a New York State
sales and use tax return or Internal Revenue Service (“IRS”) Form SS-4) for the
Company (including signing, or otherwise acting, on behalf of the Company
whenever the Company is serving in any of the foregoing roles) or for any other
Entity at the request of the Company. For purposes of subsections (iii) through
(v) of this Section 1(a), if Indemnitee is serving or has served as (x) a
director, partner, trustee, officer, employee or agent, (y) a “partnership
representative,” “tax matters partner” or “designated individual” for federal
income tax purposes set forth in the Code or any similar role for state, local
or municipal tax purposes or (z) an “authorized person,” “third-party designee,”
“responsible party,” “responsible person” or similar role for federal, state,
local or municipal tax purposes (including in connection with filing of a New
York State sales and use tax return or IRS Form SS-4), in each case, of a
Subsidiary, Indemnitee shall be deemed to be serving at the request of the
Company.


(b)    “Entity” shall mean any corporation, partnership, limited liability
company, joint venture, trust, foundation, association, organization or other
legal entity.


(c)    “Expenses” shall mean all fees, costs and expenses incurred by Indemnitee
in connection with any Proceeding (as defined below), including, without
limitation, attorneys’ fees, disbursements and retainers (including, without
limitation, any such fees, disbursements and retainers incurred by Indemnitee
pursuant to Sections 10 and 11(c) of this Agreement), fees and disbursements of
expert witnesses, private investigators and professional advisors (including,
without limitation, accountants and investment bankers), court costs, transcript
costs, fees of experts, travel expenses, duplicating, printing and binding
costs, telephone and fax transmission charges, postage, delivery services,
secretarial services, the premium, security for and other costs relating to any
cost bond, supersedes bond or other appeal bond or its equivalent, and any other
disbursements and expenses. Expenses, however, shall not include amounts paid in
settlement by Indemnitee or the amount of judgments or fines against Indemnitee.




2





--------------------------------------------------------------------------------






(d)    “Indemnifiable Expenses” and “Indemnifiable Liabilities” respectively,
shall mean the Expenses and Liabilities, respectively, incurred in connection
with a Proceeding. “Indemnifiable Amounts” means Indemnifiable Expenses and
Indemnifiable Liabilities.


(e)    “Liabilities” shall mean judgments, damages, liabilities, losses,
penalties, excise taxes, fines and amounts paid in settlement.


(f)    “Proceeding” shall mean any threatened, pending or completed claim,
action, suit, arbitration, alternate dispute resolution process, inquiry,
subpoena, investigation (including internal investigations), administrative
hearing, appeal, or any other proceeding, whether civil, criminal,
administrative, arbitrative or investigative, in each case whether formal or
informal, including a proceeding initiated by Indemnitee pursuant to Section 10
of this Agreement to enforce Indemnitee’s rights hereunder.


(g)    “Subsidiary” shall mean (i) any corporation, partnership, limited
liability company, joint venture, trust or other Entity of which the Company
owns (either directly or through or together with another Subsidiary of the
Company) either (A) a general partner, managing member or other similar interest
or (B) (1) 50% or more of the voting power of the voting capital equity
interests of such corporation, partnership, limited liability company, joint
venture, trust or other Entity, or (2) 50% or more of the outstanding voting
capital stock or other voting equity interests of such corporation, partnership,
limited liability company, joint venture, trust or other Entity, or (ii) any
joint venture of which the Company (either directly or through or together with
another Subsidiary of the Company) is a stockholder, member or partner.


2.    Services of Indemnitee. In consideration of the Company’s covenants and
commitments hereunder, Indemnitee agrees to serve or continue to serve as a
director and/or officer of the Company. However, this Agreement shall not impose
any obligation on Indemnitee or the Company to continue Indemnitee’s service to
the Company beyond any period otherwise required by law or by other agreements
or commitments of the parties, if any.


3.    Agreement to Indemnify. The Company agrees to indemnify Indemnitee as
follows:


(a)    Proceedings Other Than By or In the Right of the Company. Subject to the
exceptions contained in Section 4(a) below, if Indemnitee was or is a party or
is threatened to be made a party to any Proceeding (other than an action by or
in the right of the Company to procure a judgment in its favor), in each case by
reason of Indemnitee’s Corporate Status, Indemnitee shall be indemnified by the




3





--------------------------------------------------------------------------------




Company against all Indemnifiable Amounts incurred or paid by Indemnitee in
connection with such Proceeding. The Company hereby agrees to indemnify
Indemnitee’s spouse (whether by statute or at common law and without regard to
the location of the governing jurisdiction) and children (including by way of
adoption) as express third-party beneficiaries hereunder to the same extent and
subject to the same limitations applicable to Indemnitee hereunder for claims
arising out the status of such person as a spouse or child of Indemnitee,
including claims seeking damages from marital property (including community
property) and property held by Indemnitee and such spouse or property
transferred to such spouse or child.


(b)    Proceedings By or In the Right of the Company. Subject to the exceptions
contained in Section 4(b) below, if Indemnitee was or is a party or is
threatened to be made a party to any Proceeding by or in the right of the
Company to procure a judgment in its favor by reason of Indemnitee’s Corporate
Status, Indemnitee shall be indemnified by the Company against all Indemnifiable
Expenses and, to the fullest extent permitted by law, amounts paid in
settlement.


(c)    Conclusive Presumption Regarding Standard of Care. In making any
determination required to be made under Delaware law with respect to entitlement
to indemnification hereunder, the person, persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee submitted a request therefor in accordance with
Section 5 of this Agreement, and the Company shall have the burden of proof to
overcome that presumption in connection with the making by any person, persons,
entity, regulatory authority or court of any determination contrary to that
presumption.


4.    Exceptions to Indemnification. Indemnitee shall be entitled to
indemnification under Sections 3(a) and 3(b) above in all circumstances other
than with respect to any specific claim, issue or matter involved in the
Proceeding out of which Indemnitee’s claim for indemnification has arisen to
which any of Sections 4(a), 4(b) or 4(c) below applies:




4





--------------------------------------------------------------------------------






(a)    Proceedings Other Than By or In the Right of the Company. If
indemnification is requested under Section 3(a) and it has been finally
adjudicated by a court of competent jurisdiction that, in connection with such
specific claim, issue or matter, Indemnitee failed to act (i) in good faith and
(ii) in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company, or, with respect to any criminal Proceeding,
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful, Indemnitee shall not be entitled to payment of Indemnifiable Amounts
hereunder with respect to such claim, issue or matter.


(b)    Proceedings By or In the Right of the Company. If indemnification is
requested under Section 3(b) and:


(i) it has been finally adjudicated by a court of competent jurisdiction that,
in connection with such specific claim, issue or matter, Indemnitee failed to
act (A) in good faith and (B) in a manner Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company, Indemnitee shall not be
entitled to payment of Indemnifiable Expenses, or amounts paid in settlement,
hereunder with respect to such claim, issue or matter; or


(ii) it has been finally adjudicated by a court of competent jurisdiction that
Indemnitee is liable to the Company with respect to such specific claim, issue
or matter, Indemnitee shall not be entitled to payment of Indemnifiable
Expenses, or amounts paid in settlement, hereunder with respect to such claim,
issue or matter unless a Delaware Court or another court in which such
Proceeding was brought shall determine upon application that, despite the
adjudication of liability, but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification for such
Indemnifiable Expenses or amounts paid in settlement as such court shall deem
proper; or


(iii) it has been finally adjudicated by a court of competent jurisdiction that
Indemnitee is liable to the Company for an accounting of profits made from the
purchase or sale by Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934, the rules
and regulations promulgated thereunder and amendments thereto or similar
provisions of any federal, state or local statutory law, Indemnitee shall not be
entitled to payment of Indemnifiable Expenses or amounts paid in settlement,
hereunder with respect to such issue, claim or matter.






5





--------------------------------------------------------------------------------




(c)    Insurance Proceeds. To the extent payment is actually made to Indemnitee
under a valid and collectible insurance policy (excluding any policy obtained by
Indemnitee for his or her own behalf) in respect of Indemnifiable Amounts in
connection with such specific claim, issue or matter, Indemnitee shall not be
entitled to payment of Indemnifiable Amounts hereunder except in respect of any
excess beyond the amount of payment under such insurance.


5.    Procedure for Payment of Indemnifiable Amounts. Indemnitee shall submit to
the Company a written request specifying the Indemnifiable Amounts for which
Indemnitee seeks payment under Section 3 of this Agreement and the basis for the
claim. The Company shall pay such Indemnifiable Amounts to Indemnitee within
forty-five (45) calendar days of receipt of the request. At the request of the
Company, Indemnitee shall furnish such documentation and information as are
reasonably available to Indemnitee and necessary to establish that Indemnitee is
entitled to indemnification hereunder.


6.    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, and without
limiting any such provision, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a party to and is successful, on the merits or
otherwise, in any Proceeding, Indemnitee shall be indemnified against all
Expenses reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with each successfully resolved claim, issue
or matter. For purposes of this Agreement, and to the fullest extent permitted
by law, the termination of any claim, issue or matter in such a Proceeding by
dismissal, with or without prejudice, by reason of settlement, judgment, order
or otherwise, shall be deemed to be a successful result as to such claim, issue
or matter.


7.    Effect of Certain Resolutions. Neither the settlement or termination of
any Proceeding nor the failure of the Company to award indemnification or to
determine that indemnification is payable nor a determination by the Company
that Indemnitee is not entitled to indemnification shall create a presumption
that Indemnitee is not entitled to indemnification hereunder. In addition, the
termination of any proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent shall not create a presumption
that Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal Proceeding, had reasonable cause to believe
that Indemnitee’s action was unlawful.


8.    Agreement to Advance Expenses; Undertaking. The Company shall advance all
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding, including a Proceeding by or in the right of the Company, in which
Indemnitee is involved by reason of such Indemnitee’s Corporate Status within
ten (10) calendar days after the receipt by the Company of a written statement
from Indemnitee requesting such advance or advances from time to time (together
with documentation (including invoices for attorneys’ fees) evidencing the
incurrence of Indemnifiable Expenses, which may be redacted to preserve any
privilege accorded by




6





--------------------------------------------------------------------------------




applicable law), whether prior to or after final disposition of such Proceeding.
Advances shall be made without regard to Indemnitee’s ability to repay the
Expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under this Agreement. Advances shall in all events continue
until the final disposition of any Proceeding, including any appeal therein. To
the extent required by Delaware law, Indemnitee hereby undertakes to repay any
and all of the amount of Indemnifiable Expenses paid to Indemnitee if it is
finally determined by a court of competent jurisdiction in accordance with
Section 4 above that Indemnitee is not entitled under this Agreement to
indemnification with respect to such Expenses. This undertaking is an unlimited
general obligation of Indemnitee.


9.    Witness Fees and Other Expenses and Liabilities.


(a)    Witness Fees. Notwithstanding any other provisions of this Agreement, to
the extent Indemnitee is, by reason of his or her Corporate Status, a witness in
any Proceeding, Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by him or her, or on his or her behalf, in connection
therewith unless he or she is made or threatened to be made a party to such
Proceeding (in which case the other provisions of this Agreement shall apply).


(b)    Other Expenses and Liabilities. Notwithstanding any other provision of
this Agreement, to the extent Indemnitee incurs Expenses or Liabilities by
reason of his or her Corporate Status contemplated by clauses (iv) or (v) of
Section 1(a), he or she shall be reimbursed for such Expenses and Liabilities
pursuant to this paragraph unless (i) he or she is made or threatened to be made
a party to a Proceeding by reason of such Corporate Status (in which case the
other provisions of this Agreement shall apply) or (ii) it is finally
adjudicated by a court of competent jurisdiction that Indemnitee failed to act
(A) in good faith and (B) in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company.


(c)    Payment required by Section 9(a) or (b) shall be made by the Company
within ten (10) calendar days after the receipt by the Company of a written
request therefor (together with documentation (including invoices for attorneys’
fees) evidencing the incurrence of Expenses, which may be redacted to preserve
any privilege accorded by applicable law).


10.    Remedies of Indemnitee.


(a)    Right to Petition Court. In the event that Indemnitee makes a request for
payment of Indemnifiable Amounts under Sections 3 and 5 above or of Expenses and
Liabilities under Section 9 above or a request for an advancement of
Indemnifiable Expenses under Section 8 above and the Company fails to make such
payment or advancement in a timely manner pursuant to the terms of this
Agreement, Indemnitee may petition a Delaware Court to enforce the Company’s
obligations under this Agreement.






7





--------------------------------------------------------------------------------




(b)    Burden of Proof. In any judicial proceeding brought under Section 10(a)
above, the Company shall have the burden of proving that Indemnitee is not
entitled to payment of Indemnifiable Amounts (or in the case of Section 8 or 9,
other Expenses and Liabilities) hereunder.


(c)    Expenses. To the fullest extent permitted by law, the Company agrees to
reimburse (within ten (10) days after receipt by the Company of a written
request therefor) Indemnitee in full for any Expenses incurred by Indemnitee in
connection with investigating, preparing for, litigating, defending or settling
any action brought by Indemnitee under Section 10(a) above (or in any suit
brought by the Company to obtain any amounts from Indemnitee pursuant to the
undertaking provided in Section 8 above), or in connection with any claim or
counterclaim brought by the Company in connection therewith, whether or not
Indemnitee is successful in whole or in part in connection with any such action.


(d)    Failure to Act Not a Defense. The failure of the Company (including its
Board of Directors or any committee thereof, independent legal counsel, or
stockholders) to make a determination concerning the permissibility of the
payment of Indemnifiable Amounts or the advancement of Indemnifiable Expenses
(or in the case of Section 8 or 9, other Expenses and Liabilities) under this
Agreement shall not be a defense in any action brought under Section 10(a)
above, and shall not create a presumption that such payment or advancement is
not permissible.




8





--------------------------------------------------------------------------------








11.    Defense of the Underlying Proceeding.


(a)    Notice/Cooperation by Indemnitee. Indemnitee agrees to notify the Company
promptly upon being served with any summons, citation, subpoena, request for
information or documents, complaint, indictment, information, or other document
relating to any Proceeding which may result in the payment of Indemnifiable
Amounts or the advancement of Indemnifiable Expenses hereunder; provided,
however, that the failure to give any such notice shall not disqualify
Indemnitee from the right, or otherwise affect in any manner any right of
Indemnitee, to receive payments of Indemnifiable Amounts or advancements of
Indemnifiable Expenses unless the Company’s ability to defend in such Proceeding
is materially and adversely prejudiced thereby. Indemnitee shall give the
Company such information and cooperation as it may reasonably require and as
shall be within Indemnitee’s power.


(b)    Defense by Company. Subject to the provisions of the last sentence of
this Section 11(b) and of Section 11(c) below, the Company shall have the right
to defend Indemnitee in any Proceeding which may give rise to the payment of
Indemnifiable Amounts hereunder with counsel approved by Indemnitee, which
approval shall not be unreasonably withheld, provided, however that the Company
shall notify Indemnitee of any such decision to defend within ten (10) calendar
days of receipt of notice of any such Proceeding under Section 11(a) above. The
Company shall not, without the prior written consent of Indemnitee, consent to
the entry of any judgment against Indemnitee or enter into any settlement or
compromise which (i) includes an admission or finding of fault of Indemnitee or
(ii) does not include, as an unconditional term thereof, the full release of
Indemnitee from all liability in respect of such Proceeding, which release shall
be in form and substance reasonably satisfactory to Indemnitee. This Section
11(b) shall not apply to a Proceeding brought by Indemnitee under Section 10(a)
above or pursuant to Section 20 below.


(c)    Indemnitee’s Right to Counsel. Notwithstanding the provisions of Section
11(b) above, if in a Proceeding to which Indemnitee is a party by reason of
Indemnitee’s Corporate Status, (i) Indemnitee reasonably concludes that he or
she may have separate defenses or counterclaims to assert with respect to any
issue which may not be consistent with the position of other defendants in such
Proceeding, (ii) Indemnitee reasonably determines (based upon the advice of
counsel) that a conflict of interest or potential conflict of interest exists
between Indemnitee and the Company, or between Indemnitee and another director
or officer of the Company who is defended by the Company with the same counsel
as counsel representing Indemnitee or (iii) if the Company fails to assume the
defense of such proceeding in a timely manner, Indemnitee shall be entitled to
be represented by separate legal counsel of Indemnitee’s choice at the expense
of the Company. In addition, if the Company fails to comply with any of its
obligations under this Agreement or in the event that the Company or any other
person takes




9





--------------------------------------------------------------------------------




any action to declare this Agreement void or unenforceable, or institutes any
action, suit or proceeding to deny or to recover from Indemnitee the benefits
intended to be provided to Indemnitee hereunder, Indemnitee shall have the right
to retain counsel of Indemnitee’s choice, at the expense of the Company, to
represent Indemnitee in connection with any such matter.


12.    Representations and Warranties of the Company. The Company hereby
represents and warrants to Indemnitee as follows:


(a)    Authority. The Company has all necessary power and authority to enter
into, and be bound by the terms of, this Agreement, and the execution, delivery
and performance of the undertakings contemplated by this Agreement have been
duly authorized by the Company.


(b)    Enforceability. This Agreement, when executed and delivered by the
Company in accordance with the provisions hereof, shall be a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors’ rights generally.


13.    Insurance. The Company shall, from time to time, make the good faith
determination whether or not it is practicable for the Company to obtain and
maintain a policy or policies of insurance with a reputable insurance company
providing Indemnitee with coverage for losses from wrongful acts. For so long as
Indemnitee shall remain a director or officer of the Company and with respect to
any such prior service, in all policies of director and officer liability
insurance, Indemnitee shall be named as an insured in such a manner as to
provide Indemnitee the same rights and benefits as are accorded to the most
favorably insured of the Company’s officers and directors. Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain such
insurance if the Company determines in good faith that such insurance is not
reasonably available, if the premium costs for such insurance are
disproportionate to the amount of coverage provided, or if the coverage provided
by such insurance is limited by exclusions so as to provide an insufficient
benefit. The Company shall promptly notify Indemnitee of any good faith
determination not to provide such coverage.


14.    Contract Rights Not Exclusive. The rights to payment of Indemnifiable
Amounts and advancement of Indemnifiable Expenses provided by this Agreement
shall be in addition to, but not exclusive of, any other rights which Indemnitee
may have at any time under applicable law, the Charter or By‑laws, or any other
agreement, vote of stockholders or directors (or a committee of directors), or
otherwise, both as to action in Indemnitee’s official capacity and as to action
in any other capacity as a result of Indemnitee’s serving as a director or
officer of the Company.


15.    Successors. This Agreement shall be (a) binding upon all successors and
assigns of the Company (including any transferee of all or a substantial portion
of the business, stock and/or assets of the Company and any direct or indirect
successor by merger or consolidation or otherwise by operation of law) and (b)
binding on and shall inure to the benefit of the heirs,




10





--------------------------------------------------------------------------------




personal representatives, executors and administrators of Indemnitee. This
Agreement shall continue for the benefit of Indemnitee and such heirs, personal
representatives, executors and administrators after Indemnitee has ceased to
have Corporate Status.


16.    Subrogation. In the event of any payment of Indemnifiable Amounts under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of contribution or recovery of Indemnitee against other
persons (excluding an insurer providing insurance obtained by Indemnitee for his
or her own behalf), and Indemnitee shall take, at the request of the Company,
all reasonable action necessary to secure such rights, including the execution
of such documents as are necessary to enable the Company to bring suit to
enforce such rights.


17.    Indemnitor of Last Resort. Notwithstanding anything in this Agreement to
the contrary, whenever Indemnitee is entitled to amounts as indemnification or
advancement of expenses from the Company and from an Entity that is not wholly
owned, directly or indirectly, by the Company (such Entity, a “Primary Source”),
the Company shall pay such amounts as indemnification or advancement pursuant
to, and on the terms and conditions of, the other provisions of this Agreement
on the understanding that the Company is the indemnitor of last resort, and the
Company shall be entitled to repayment of such amounts. Indemnitee hereby
undertakes to repay such amounts to the extent Indemnitee has received
indemnification or advancement from the Primary Source, and the Company shall be
subrogated to the extent of its payment of such amounts to all of the rights of
contribution or recovery of Indemnitee against the Primary Source, and
Indemnitee shall take all action reasonably necessary to secure such payment by
the Primary Source, including the execution of such documents as are necessary
to enable the Company to bring suit to enforce such payment.


18.    Change in Law. To the extent that a change in Delaware law or other
applicable law or regulation (whether by statute or judicial decision) shall
permit broader indemnification or advancement of expenses than is provided under
the terms of the By‑laws and this Agreement, Indemnitee shall be entitled to
such broader indemnification and advancements, and this Agreement shall be
deemed to be amended to such extent, but subject in all events to the
limitations set forth in Section 20.


19.    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such a manner as to be effective and valid under applicable
law, but if any provision of this Agreement, or any clause thereof, shall be
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable, in whole or in part, such provision or clause shall be limited or
modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.


20.    Indemnitee as Plaintiff. Except as provided in Section 10 of this
Agreement and in the next sentence of this Section 20, Indemnitee shall not be
entitled to payment of Indemnifiable Amounts or advancement of Indemnifiable
Expenses with respect to any Proceeding brought by Indemnitee against the
Company, any Entity which it controls, any current or former director or officer
thereof, or any third party, unless the Board of Directors of the Company has
consented to the initiation of such Proceeding. This Section shall not apply to




11





--------------------------------------------------------------------------------




counterclaims (whether permissive or mandatory) or affirmative defenses asserted
by Indemnitee in connection with any claim not initiated by Indemnitee.


21.    Modifications and Waiver. Except as provided in Section 18 above with
respect to changes in Delaware law which broaden the right of Indemnitee to be
indemnified by the Company, no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement (whether or
not similar), nor shall such waiver constitute a continuing waiver.


22.    General Notices. All notices, requests, demands and other communications
hereunder shall be in writing (and not by electronic transmission other than a
facsimile) and shall be deemed to have been duly given (a) when delivered by
hand, (b) when transmitted by facsimile and receipt is acknowledged, or (c) if
mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed:


(i)    If to Indemnitee, to:


________________________
________________________
________________________
________________________


(ii)    If to the Company, to:


Boston Properties, Inc.
800 Boylston Street, Suite 1900
Boston, Massachusetts, 02199
Attn: General Counsel


or to such other address as may have been furnished in the same manner by any
party to the others.


23.    Governing Law; Consent to Jurisdiction; Service of Process. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to its rules of conflict of laws. Each of the
Company and Indemnitee hereby irrevocably and unconditionally consents to submit
to the exclusive jurisdiction of the Court of Chancery of the State of Delaware
and the courts of the United States of America located in the State of Delaware
(the "Delaware Courts") for any litigation arising out of or relating to this
Agreement and the transactions contemplated hereby (and agrees not to commence
any litigation relating thereto except in such courts), waives any objection to
the laying of venue of any such litigation in the Delaware Courts and agrees not
to plead or claim in any Delaware Court that such litigation brought therein has
been brought in an inconvenient forum. Each of the parties hereto agrees, (a) in
the case of the Company, to the extent such party is not otherwise subject to
service of process in the State of Delaware, to appoint and maintain an agent in
the State of Delaware as such party's agent for acceptance of legal process, and
(b) that service of process may also be made on any party to this Agreement by
prepaid certified mail with a proof of mailing receipt




12





--------------------------------------------------------------------------------




validated by the United States Postal Service constituting evidence of valid
service directed to the address set forth in Section 22 or such other address of
such person maintained on the records of the Company. Service made pursuant to
(a) or (b) above shall have the same legal force and effect as if served upon
such party personally within the State of Delaware. For purposes of implementing
the Company’s agreement to appoint and maintain an agent for service of process
in the State of Delaware, the Company does hereby appoint The Corporation Trust
Company, 1209 Orange Street, Wilmington, New Castle County, Delaware 19801, as
such agent and the Company hereby agrees to complete all actions necessary for
such appointment.


24.    Joint and Several Liability. BXP and the Operating Partnership each agree
to be held jointly and severally liable for their obligations under this
Agreement.


25.    [Prior Agreement. Indemnitee and the Company agree that the
Indemnification Agreement by and among BXP, the Operating Partnership and
Indemnitee dated as of [________, ___] is terminated upon the execution of this
Agreement.]


[signature page follows]




13





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.




INDEMNITEE




____________________________________






BOSTON PROPERTIES, INC.




By:_________________________________
Name:
Title:






BOSTON PROPERTIES LIMITED PARTNERSHIP


By:
Boston Properties, Inc., its general partner





By:_________________________________
Name:
Title:
















14



